Exhibit 10.35

Annual Base Salaries Approved for Named Executive Officers

of Worthington Industries, Inc.

In June 2008, the Compensation Committee of the Board of Directors approved the
base salaries based on the New Compensation Program, individual performance
assessments and market data for the named executive officers set forth below,
with the exception of Mr. Rose. The Company hired Mr. Rose on December 1, 2008
to replace John S. Christie, former Chief Financial Officer who retired from the
Company at the end of July, 2008:

 

Name and Principal Position

   Base Salary

John P. McConnell

Chairman of the Board and Chief Executive Officer

   $ 600,000

George P. Stoe

President and Chief Operating Officer

   $ 550,000

B. Andrew Rose

Vice President – Chief Financial Officer

   $ 350,000

Richard G. Welch

Controller

   $ 225,000

Mark A. Russell

President – The Worthington Steel Company

   $ 385,000

Harry A. Goussetis

President – Worthington Cylinder Corporation

   $ 307,000